Metcalf, J.
The omission of Day’s Christian name, in thu writ on which the judgment now in suit was recovered, was a matter which he might have pleaded in abatement. But, as he suffered judgment to go against him, without objection to the misnomer, an execution on that judgment, issued against him by the same defective name, would have been valid, and might have been legally enforced. Smith v. Bowker, 1 Mass. 76. In this suit on the judgment, however, if the writ had omitted his Christian name, he might have pleaded in abatement, as he might have done in the original action. It was proper, therefore, for the plaintiffs to insert his full name in the writ, and to aver, as they have done, that they recovered judgment against him by the name of Day. So are the pre•edents. 2 Chit. Pl. (6th Am. ed.) 484.
How then are the plaintiffs to prove this allegation in their writ, unless by parol evidence ? The counsel for Day has not informed us, and we do not know.
In Commonwealth v. Norcross, 9 Mass. 492, it was said by the court that the testimony of witnesses is necessary to prove the identity of the parties to a marriage, though the marriage is recorded. Exceptions overruled.